                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MEI GUANG CHEN,                           :
     Plaintiff,                           :
                                          :
         v.                               :       CIVIL ACTION NO. 19-CV-0379
                                          :
JIA SHENG YANG,                           :
      Defendant.                          :

                                    MEMORANDUM

PAPPERT, J.                                                   JANUARY 28, 2019

         Plaintiff Mei Guang Chen brings this civil action against an individual who

appears to be her ex-husband, Jia Sheng Yang. She appears to seek enforcement of a

divorce decree entitling her to certain property. Chen seeks leave to proceed in forma

pauperis. The Court will grant her leave to proceed in forma pauperis and dismiss her

Complaint for lack of subject matter jurisdiction.

                                              I

         The Court understands Chen to be alleging that she owns certain property by

virtue of a divorce decree issued in 2012. Chen alleges that she sent the divorce

agreement to her brother in China to get her property back. She further alleges that

“his mother [presumably a reference to her former mother in law] told [her] brother”

that “she didn’t know divorce agreement” and “his mothe[r] took his share that [was]

already judged to [Chen] by [the] court.” (Compl. at 6.)1 Although not entirely clear, it

appears Chen is alleging that her former mother in law took a portion of the property

allotted to Chen in the divorce decree. Chen alleges that the “old property was removed


1   The Court adopts the pagination assigned to the Complaint by the CM-ECF system.
                                              1
by [the] government” and appears to be claiming that her ex-husband “took all money of

old property.” (Id.)

         Based on those allegations, Chen filed this lawsuit to “help [her] get back [her]

property and money in the divorce agreement.” (Id. at 7.) By checking the appropriate

locations on the form Complaint, Chen indicated that she is bringing this case pursuant

to the Court’s diversity jurisdiction under 28 U.S.C. § 1332(a). For both parties’ states

of citizenship Chen listed “Chinese,” and she provided Philadelphia addresses for both

herself and the Defendant.

                                              II

         Chen’s motion to proceed in forma pauperis is granted because it appears that

she is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) requires the Court to dismiss the Complaint if it fails to state a claim.

To survive dismissal for failure to state a claim, the complaint must contain “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Furthermore, “[i]f the

court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” Fed. R. Civ. P. 12(h)(3). As Chen is proceeding pro se, the Court

construes her allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

                                              III

         The Court lacks subject matter jurisdiction over Chen’s claims, which arise

under state law. A district court has jurisdiction over a case in which “the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is



                                              2
between . . . citizens of different States.” 28 U.S.C. § 1332(a). Here, it is not clear

whether the parties are diverse for purposes of § 1332(a).2

       Diversity jurisdiction requires “complete diversity,” which in turn requires that

“no plaintiff be a citizen of the same state as any defendant.” Zambelli Fireworks Mfg.

Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010). “In order to be a citizen of a State within

the meaning of the diversity statute, a natural person must be both a citizen of the

United States and be domiciled within the State.” Swiger v. Allegheny Energy, Inc., 540

F.3d 179, 183–84 (3d Cir. 2008) (quoting Newman-Green, Inc. v. Alfonzo-Larrain, 490

U.S. 826, 828 (1989)). An individual is domiciled in the state where he or she is

physically present and intends to remain. See Washington v. Hovensa LLC, 652 F.3d

340, 344 (3d Cir. 2011). “The burden of establishing federal jurisdiction rests with the

party asserting its existence.” Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105

(3d Cir. 2015) (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006)).

       It is not clear from the Complaint whether Chen and Yang are citizens of China

or the United States. If either or both are United States citizens or lawful permanent

residents, it is not clear which state or states they call home, although the Complaint

suggests it may be Pennsylvania given the Philadelphia addresses for both. Moreover,

the amount in controversy is unknown because Chen has not alleged that there is more



2The “domestic relations exception” to diversity jurisdiction does not apply here. See
Matusow v. Trans-Cty. Title Agency, LLC, 545 F.3d 241, 245 (3d Cir. 2008) (The modern
rule, as expressed in Ankenbrandt, provides “that the domestic relations exception
encompasses only cases involving the issuance of a divorce, alimony, or child custody
decree”); see also Bowdoin v. Deckman, 997 F. Supp. 645, 647 (E.D. Pa. 1998) (“[T]he so-
called domestic relations exception to diversity jurisdiction does not prohibit enforcement of
validly obtained final orders for payment of alimony or of other such orders or marital
contracts.”).


                                              3
than $75,000 at issue. Indeed, she has not indicated how much money she seeks and/or

how much the property in question was worth. Accordingly, Chen has not met her

burden of establishing that this Court has jurisdiction over her case.

                                            IV

       For the foregoing reasons, the Court will grant Chen leave to proceed in forma

pauperis, and dismiss the Complaint for lack of subject matter jurisdiction. Chen will

be given leave to file an amended complaint in the event she can state a basis for the

Court’s jurisdiction. Alternatively, she may seek to refile this case in the proper state

court, where federal jurisdiction will not be an issue.

                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.




                                             4
